Citation Nr: 1129229	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-26 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to January 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his Substantive Appeal, VA Form 9, the Veteran requested a Board hearing.  It was scheduled for June 22, 2011.  However, at some point prior to the hearing date, his fiduciary submitted correspondence indicating the Veteran wished to cancel the hearing.  This was confirmed via correspondence from his representative received on the date of the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

The claims file contains an April 2006 letter indicating the RO had received a claim from the Veteran for Special Monthly Pension (SMP).  However, there is no rating decision addressing the issue.  Thus, the issue of entitlement to SMP has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran does not have the mental capacity to contract or to manage his affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent for VA benefits purposes.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.353(a) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that the notice and assistance provisions do not apply to competency determinations.

Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.  It is noted however, that appropriate due process was afforded pursuant to 38 C.F.R. § 3.353(e), which requires that a proposed finding of incompetency be issued to notify the Veteran and to inform him of his right to a hearing.  Such was accomplished here by way of a June 2006 proposed finding of incompetence.  In this instance, a hearing was not requested at the RO level, and the Veteran cancelled his hearing before the Board.
II.  Competency

The Veteran, who has been assigned a 100 percent disability rating for service-connected schizophrenia since 2004, has been deemed as incompetent for the purposes of managing his VA monetary benefits.  The RO made a finding of incompetency in a May 2007 rating decision.  He contends that competency status should be restored.

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  38 C.F.R. § 3.353(d).

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  A medical opinion is required for the rating agency to make a determination of incompetency.  "Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  . . .  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency."  38 C.F.R. § 3.353(c).

The Board has reviewed the evidence of record, and concludes that the Veteran is not competent to handle the disbursement of his VA benefits on his own.  

In March 2006, a mental capacity assessment was conducted at the Houston VA Medical Center (VAMC).  Specifically, the evaluation was conducted to determine the Veteran's ability to understand instructions regarding medications and medical care in general.  The Veteran stated that he had lived with his brother since 1998.  His brother, sister, and niece helped care for him.  His family had "lobbied" for him to get a home health aide, but he had refused.  His sister, via telephone, told the doctor that she believed that if she didn't give the Veteran his medications, he would die.  The doctor assessed a history of schizophrenia, and noted a number of other medical conditions, including hypertension, diabetes, osteoarthritis, and congestive heart failure.  The doctor recommended neuropsychological testing to determine his baseline cognitive ability to care for himself.  

A psychologist reviewed the examination notes and commented that the Veteran did not seem to have the capacity to make informed medical decisions (inconsistent decision-making, concrete level of thinking, making understanding of his medical condition unlikely, and simplistic rationale that is easily swayed by his own feelings at the moment or by suggestions of the interviewer).  

In May 2006, the Veteran underwent a neuropsychological evaluation.  The doctor administered a number of tests, including the Dementia Rating Scale - 2, California Verbal Learning Test - II, Trail Making A & B, Digit Span, Digit Symbol 
(WAIS - III), and Judgment Questions.  The doctor concluded that the results indicated diffuse cognitive impairment characterized by slowed information processing, conceptual impairment, attentional/memory impairment, and mild executive dysfunction, including impaired judgment.  The Veteran was not safe to drive, not safe to live independently, and was not capable of making independent decisions concerning finances or disposition.  He was capable of living in his current situation only because of the significant assistance he received from family members.  

A November 2006 VAMC note, however, indicates that the Veteran managed his own medications and finance. 

A Field Examination was conducted in June 2007, and included interviews of the Veteran, his sister, and his fiduciary, C.C.  The Veteran was unable to accurately state the sources of his income, although he indicated that he personally handled his money.  His spending was supervised by his sister.  She stated that she paid his truck note for him and drove him to pay his insurance note, which he paid directly.  However, she had to remind him when it was due.  The examiner noted that the Veteran's memory was too poor to sustain proper use of his income without assistance.  In addition, he could be taken advantage of by others and have difficulty making good decisions, as his judgment was poor.  The field examiner recommended that a fiduciary be appointed for him.  The Veteran was confused, had poor judgment, and needed help with daily living activities.  

In July 2007, a Certificate of Legal Capacity to Receive and Disburse Benefits was approved, giving authority to release benefits to C.C. as the Veteran's fiduciary.  In August 2007, the Veteran gave his sister Power of Attorney.  

A March 2008 note includes a summary of a discussion about the Veteran's income.  The Veteran stated he wanted to have most, if not all, of the money paid directly to him so that he could manage it the way he saw fit.  He stated he had been managing the previous award of 50 percent for his service-connected schizophrenia on his own.  However, the doctor noted that he could not verify that assertion.  The siblings present at the examination did not dispute the assertion.  

In October 2008, a psychiatric evaluation was conducted at the VAMC.  The psychiatrist concluded that the Veteran was neither a risk to himself or to others, and was most appropriate for outpatient management.  In an addendum to the evaluation, the psychiatrist wrote that the Veteran was competent to handle VA funds.  

The Veteran was afforded a VA examination in April 2010.  The examiner reviewed the claims file, including medical and psychiatric records.  The Veteran's sister and brother were present during the examination.  The examiner noted that the current arrangement in which the Veteran was given a portion of his income to pay bills, and in which his sister facilitated medical and physical care with the rest of the income, appeared to be suitable and appropriate.  There were no specific problems with this arrangement, and the examiner stated he would be uncomfortable returning full control of funds to the Veteran given his cognitive limitations, particularly in judgment and the distinct potential that he could evidence significant self care deficits compounded by his extensive medical concerns.  The examiner opined that the Veteran is not competent to manage his own funds.  

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran is competent for VA purposes.  

First, the competent evidence weighs against such a finding.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).
    
Here, the results of a May 2006 neuropsychological evaluation, a June 2007 Field Examination, and an April 2010 VA examination all suggest that the Veteran is not competent to manage his finances.  The sole competent favorable opinion is an October 2008 addendum to a psychiatric evaluation.  That doctor did not provide any rationale as to why he stated that the Veteran was competent to handle his VA benefits, nor is there indication that he reviewed the Veteran's previous medical and psychiatric records or interviewed any family members.  

By contrast, the May 2006, June 2007, and April 2010 opinions include rather extensive rationale.  In addition, the May 2006 opinion was based on extensive testing, and both the 2007 Field Examiner and 2010 VA examiner interviewed the Veteran's sister and other outside sources in reaching their opinions as to competency.  

Thus, the Board finds, after reviewing the competent evidence of record, that the evidence in favor of continuing the Veteran's rating of incompetency is clear and convincing.  The benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

The Veteran is not competent for Department of Veterans Affairs (VA) purposes.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


